.

Case 1:19-cr-00306-RBW Document5 Filed 11/12/19 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA, )
) Criminal Number: 1:19-cr-306-RBW

VS. )

)

LARRY D. ROBERTS JR., )

)

Defendant. )

)

STATEMENT OF FACTS

The defendant, LARRY D. ROBERTS JR., admits that if this case were to proceed to trial,
the government could prove the following beyond a reasonable doubt:

1. At all relevant times, ROBERTS was an employee of the United States Department of
State, located in the District of Columbia. Beginning in November 2015 and through
June 2019, ROBERTS was a Foreign Executive-Officer Counselor assigned as the
Deputy Director of Information Technology Infrastructure in the Bureau of Information
Resource Management, Foreign Operations Division.

2. As a Deputy Director of Information Technology Infrastructure, ROBERTS had over
550 subordinate employees. ROBERTS was the rating official for the performance
evaluations of six division/project chiefs and the reviewing official of eleven additional
employees. ROBERTS was responsible for hiring and removing certain employees
within the Information Technology Infrastructure team. Specifically, ROBERTS had
the ability to approve placement and remove independent contractors for the

Information Technology Infrastructure team.
Case 1:19-cr-0O0306-RBW Document5 Filed 11/12/19 Page 2 of 5

Atall relevant times, Person A was an employee of Company A, a consulting company.
At all relevant times, Person A was serving as a contractor Financial Analyst for the
Department of State.

In Person A’s capacity at the Department of State, Person A was ROBERTS’s
subordinate.

Beginning as early as 2016, ROBERTS and Person A were in a relationship with each
other. ROBERTS and Person A did not openly share their relationship with their
respective employers.

Between September 2016 and January 2019, ROBERTS facilitated the creation of at
least two job vacancy announcements for a Program Analyst position at the Department
of State. This specific Program Analyst position was classified on the General Schedule
(“GS”) Pay Table at a level 14. The employee who filled this position would fall under
ROBERTS’s supervision.

Between September 2016 and January 2019, ROBERTS used his position of authority
to facilitate Person A’s attempts to secure the vacant position on ROBERTS’s team.
Despite ROBERTS’ efforts, Person A was unsuccessful at securing the position each
time the vacancy was announced.

As a result of the manager-subordinate relationship between ROBERTS and Person A,
as well as the attempts by ROBERTS to secure employment for Person A at the

Department of State, the Office of Special Counsel (“OSC”) was notified.
10.

11.

12.

13.

14.

Case 1:19-cr-00306-RBW Document5 Filed 11/12/19 Page 3 of 5

In March 2019, OSC requested the Department of State’s Office of the Legal Adviser-
Office of Employment Law (“L/EMP”) preserve all records from ROBERTS, and
others, in regards to the aforementioned Program Analyst job vacancy announcements.
On or about Apri! 18, 2019, L/EMP sent ROBERTS an email which contained as an
attachment a preservation directive. The email instructed ROBERTS to “review the
attached memorandum and respond by acknowledging that you have received, read,
and agree to comply with the preservation instructions contained in the memorandum.”
The preservation directive informed ROBERTS that OSC had “opened an investigation
into allegations of prohibited personnel practices at the Department of State.” The
preservation directive informed ROBERTS that the investigation related to the
aforementioned Program Analyst vacancy announcements. The email informed
ROBERTS that ROBERTS may have information relevant to the investigation and
stated, “The Department requires your assistance to preserve all documents and data
relating to these two vacancy announcements and this position.”

The preservation directive sent by L/EMP to ROBERTS stated in bold letters,
“Intentional destruction or deletion of any document or data responsive to this
preservation directive will not be tolerated by the Department and could expose you to
criminal sanctions.”

ROBERTS read L/EMP’s email and the attached preservation directive the same day
he received them.

After receiving L/EMP’s email, ROBERTS knowingly and willfully took, among other

things, the following unlawful actions:
15.

Case 1:19-cr-00306-RBW Document5 Filed 11/12/19 Page 4of5

a. Deleted all emails sent prior to January 1, 2019, contained in his Department of
State email account “Sent Items” folder.

b. Deleted all emails sent or received prior to January 1, 2019, contained in his
Department of State emai! account “Deleted Items” folder.

c. Deleted emails in his Department of State email account that suggested the
existence of an intimate relationship with Person A.

d. Attempted to delete an email] ROBERTS sent to ROBERTS’s supervisor regarding
one of the Program Analyst job vacancy announcements.

e. Attempted to delete an email ROBERTS sent to Person A regarding the same job
vacancy announcement in which ROBERTS stated he, ROBERTS, was the
individual responsible for selecting the most qualified candidate for the job
vacancy.

f. Moved two documents that were saved on ROBERTS’s Department of State
computer out of a work-related folder labeled “ITI Job” and into a personal folder
labeled “Divorce.” These two documents were Person A’s resume and a document
containing Person A’s recommendations for a Position Description for the Program
Analyst job.

In June 2019, Special Agents from the Department of State’s Office of Special

Investigations (“OSI”) conducted a voluntary interview with ROBERTS. During the

course of that interview, ROBERTS made the following false statements:

a. That defendant ROBERTS had never had a relationship with Person A.

b. That defendant ROBERTS had never showed favoritism in trying to hire Person A
Case 1:19-cr-0O0306-RBW Document5 Filed 11/12/19 Page 5of5

to fill a job vacancy at the Department of State.

16. | The facts ROBERTS concealed were material because they had the natural tendency
to influence, or were capable of influencing, OSC’s ongoing investigation by leading
investigators to believe ROBERTS did not engage in prohibited personnel practices
involving Person A.

17. The facts ROBERTS concealed pertained to a matter within the jurisdiction of the

executive branch of the United States’ government

 

that is an investigation by OSC

into prohibited personnel practices within a department of the federal government.

COREY R. AMUNDSON
Chief
Public 2 Section

Filip

; “C. JOBSON JORDAN DICKSO
Attorney for Defendant Trial Attorney
United States Department of Justice
Criminal Division
Wz. ZOE Public Integrity Section
Date 1331 F St. NW, Ste. 300
Washington, D.C. 20004

Ut Az/Z2o\4

Date

 

 

 

 

 

 

 

 
